Plaintiffs have appealed from a judgment of the Chenango Trial Term of the Supreme Court entered upon the verdicts of a jury of no cause of action in favor of defendant. The actions were brought to recover damages for personal injuries and property damage alleged to have been sustained on August 23, *9991948, by plaintiffs when a tra e-tor with two wagons attached thereto came into collision with a train operated by defendant at a public crossing on New York State Route No. 8, which is a short distance north of the hamlet of South New Berlin. Only questions of fact are involved. Judgments unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ„